Citation Nr: 0512018	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which denied an increased 
rating in excess of 30 percent for PTSD.  In March 2003, the 
veteran filed a notice of disagreement.  In April 2003, the 
RO issued a statement of the case, and in August 2003, the 
veteran perfected his appeal.

The Board notes that the veteran, through his representative, 
has raised additional issues of service connection for 
insomnia and hypertension, secondary to his service-connected 
PTSD.  See Statement of Accredited Representative in Appealed 
Case, dated in July 2004.  Neither of these issues has been 
previously adjudicated by the RO, and they are hereby 
referred to the RO for development and adjudication as 
appropriate.  


FINDINGS OF FACT

The veteran's PTSD symptoms produce no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher disability rating in excess 
of 30 percent for his service-connected PTSD.

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as pertinent to his claim.

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 are applicable 
to the claim on appeal.  106 P.L. 475, 114 Stat. 2096 (2000).  
In pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of claims for 
compensation benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The January 2003 rating decision, the April 2003 statement of 
the case (SOC), the September 2003 supplemental SOC, the 
October 2003 supplemental SOC, and the RO's letter in 
September 2003, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
evidence necessary to substantiate his claim herein.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  Likewise, they may be understood as advising the 
veteran to submit any pertinent evidence in his possession.  
Any defect with regard to the timing of the notice to the 
veteran was harmless because of the thorough and informative 
notices provided throughout the adjudication of the claim.  
See Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The veteran's service medical records are in the record, and 
the veteran has been given a VA examination to determine the 
current severity of his PTSD.  In addition, the RO has 
obtained all treatment records that have been identified by 
the veteran.  Thus, there are no additional records to be 
obtained herein.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

The evidence shows that the veteran served in the Army from 
May 1966 to February 1968, including service in the Republic 
of Vietnam.  In September 2000, the RO issued a rating 
decision granting service connection at a 30 percent 
disability rating for PTSD, effective in June 1998.  The 
veteran filed his current claim seeking an increased rating 
for his PTSD in October 2002.

In November 2002, a contract examination through QTC Medical 
Services was conducted.  Since his discharge from the 
service, the veteran reported having performed construction 
work for five to six years, worked for himself cutting logs, 
and then worked 16 years for the gas company pumping gas 
wells.  Four years ago, he went to work at an ammunition 
depot, and continues to work there full-time.  He has three 
children, and has been married for 32 years.  He indicated 
that his relationship with his children is good, but that his 
relationship with his spouse has deteriorated gradually 
through the years.  He reported nightmares approximately two 
times per week, and noted that he is nervous and startles 
easily.  The report also noted that he is dysphoric, and has 
no real friends.  Mental status examination revealed him to 
be alert and cooperative.  He was oriented to time, place and 
person, and there were no delusions or hallucinations.  
Speech was relevant and coherent.  Mood appeared depressed, 
and his memory was not impaired.  He had normal intelligence, 
and his insight and judgment were not pathologically 
impaired.  The report concluded with a diagnostic impression 
of PTSD and chronic low-grade depression.  The examiner noted 
that the veteran does have suicidal thoughts from time to 
time.  The examiner further stated:

He has mild symptoms of post-traumatic 
stress disorder since his combat 
experience and has maintained himself 
functionally at work for over 30 years 
since returning from combat.  His 
relationship with his wife has suffered 
in recent years and there has been a 
substantial steady decline in social 
involvement.

In support of his claim, the RO obtained medical treatment 
reports, dated from January 2002 to October 2003, from the VA 
medical center in Muskogee, Oklahoma.  A treatment report, 
dated in January 2002, noted the veteran's complaints of not 
sleeping well.  Mental status examination revealed him to be 
alert, oriented, casually dressed, with worried affect, 
thoughts intact, no suicidal or homicidal ideations, and no 
psychosis.  The report concluded with a diagnosis of PTSD, 
and listed a global assessment of functioning (GAF) score of 
64.  An April 2002 treatment report noted the veteran's 
complaints of continuing sleep problems.  The report noted 
that he continues to work at the ammunition plant, and that 
he likes to fish, and maintains a garden.  Objective 
examination revealed him to be alert, oriented, with good eye 
contact, neatly dressed and groomed.  His affect was 
depressed, anxious, with increased psychomotor activity, 
wringing hands.  The report concluded with an assessment of 
PTSD.  

A treatment report, dated in October 2002, included a 
discussion with the veteran's spouse, who reported that the 
veteran is increasingly irritable and easily angered.  
Objectively, the report noted that he was alert, oriented, 
with depressed affect, monotone speech, intact thoughts, no 
acute psychosis, and no evidence of suicidal or homicidal 
ideations.  The report concluded with an assessment of PTSD.  

A treatment report, dated in January 2003, noted that the 
veteran was currently working a job at the base, which is not 
a permanent job, but he has been there three to four years 
now and "has no job-related problems."  The report also 
noted that the veteran has 230 acres and some cattle.  A 
treatment report, dated in June 2003, noted that the 
veteran's contract at work expires in September.  It also 
noted that he has 45 head of cattle.  An August 2003 
treatment report noted that the veteran believed he would get 
another job after his current one plays out.  The report 
noted that he stays tired, "maybe due to his heart 
condition."  It also noted that he is having difficulty 
sleeping.  An October 2003 treatment report noted the 
veteran's complaints of trouble sleeping and nightmares.  He 
also reported intrusive thoughts relating to Vietnam on a 
daily basis.  He continued to work at the ammunition plant. 
Mental status examination revealed that he was alert, 
oriented, pleasant and cooperative.  He was anxious and his 
mood and affected were depressed.  Speech was coherent and 
goal oriented.  He denied any suicidal or homicidal 
ideations, and no thought disorder was indicated.  He 
reported a lack of energy and feeling tired.  

PTSD and other disabilities are rated primarily on 
occupational impairment.  The current 30 percent rating for 
PTSD contemplates disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events.  The medical evidence in this 
case substantiates no more than this level of PTSD 
impairment.  Most of the symptoms listed in the rating 
criteria for a 50 percent rating are absent in this case.  
For example, there is no medical evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood.  
 
The evidence also reveals that the veteran has consistently 
remained employed over the years.  A January 2003 treatment 
report specifically noted that the veteran "has no job-
related problems."  An August 2003 treatment report noted 
that the veteran believed he would get another job after his 
current temporary position is completed.   

A VA treatment report, dated in January 2002, noted a GAF 
score of 64.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 51-60 GAF 
score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 GAF score 
indicates the examiner's assessment of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The GAF score 
assigned in January 2002 has been considered, but when viewed 
together with the remaining evidence of record, it is not 
supportive of a higher rating.  More importantly, the 
psychiatric symptoms and related impairment described in the 
examination is not indicative of a level of impairment which 
is more than 30 percent disabling as set forth in the rating 
schedule.  The evidence as a whole reflects occupational and 
social impairment from PTSD which most closely approximates 
30 percent disability.  38 C.F.R. § 4.7.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

A rating higher than 30 percent for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


